Boyce, J.,
delivering the opinion of the Court:
We have carefully examined and considered the several assignments of error, the record and the briefs of counsel in this case, in connection with the rulings of the Court below upon the admission and rejection of testimony, and likewise in connection with the charge of the Court to the jury; and we do not find any reversible error in the trial below. It is an established rule in this Court that it will not reverse a judgment when it is clear that the errors assigned could not and did not prejudice the rights of the party against whom the ruling was made.

Creswell vs. W. & N. R. R. Co., 2 Pennewill, 210.

The Court below did not err in declining to charge that the Act of Congress, known as “ The Safety Appliance Act,” approved March 2, 1893, and amended April 1, 1896, is in violation of the *392Constitution of the United States and unconstitutional and void; or that the statute did not apply to this case, because, as it is alleged, there was no evidence that the engine and tender of the defendant company were, at the time of the accident, engaged in moving cars then used in intestate traffic; and rightfully held that the tender used for carrying fuel and water for a locomotive is a car within the meaning and purview of the act. The statute provides as follows:
“ Section 2. That on and after the 1st day of January, 1898, it shall be unlawful for any common carrier to haul or permit to be hauled or used on its lines any car used in moving interstate traffic not equipped with couplers coupling automatically by impact, and which can be uncoupled without the necessity of men going between the end of the cars.”
“ Section 8. That the employee of any such common carrier who may be injured by any locomotive, car or train in use contrary to the provisions of this Act, shall not be deemed thereby to have assumed the risk thereby occasioned, although continuing in the employment of such carrier after the unlawful use of such locomotive, car or train has been brought to his knowledge.”
It was claimed by the plaintiff that, at the time of the accident, he was engaged in moving interstate traffic for the defendant company with an engine and tender, not equipped according to the statutory requirement. The burden of proof was upon him to show this.
The preliminary question for the Court below, as well as for this Court, is not whether there was literally no evidence, but whether there was any evidence upon which the jury could properly proceed to find that at the time of the accident the said tender and car were engaged in moving interstate traffic. (Creswell vs. W. & N. R. R. Co., 2 Pennewill, 210.) We think there was sufficient relevant testimony in this case to warrant the Court in submitting *393to the jury for their determination the question whether the tender and car between which the plaintiff was injured, were, at the time of the accident, thus engaged; and the instruction by the Court to the jury to the effect that if they so found the Act of Congress would be applicable, was proper. The true intent and meaning of the statute is not merely that the cars, etc., used in moving interstate traffic, shall be equipped with automatic couplers of the description therein mentioned, but also that such couplers shall be in such condition as to be used automatically while such cars are so engaged.
In the case of Voelker vs. Chicago M. and St. P. Ry. Co., 116 Fed. 867, the Court said: “ The statutory requirement with respect to equipping cars with automatic couplers was enacted in order to protect railway employees, as far as possible, from the risks incurred when engaged in coupling and uncoupling cars. If a railway uses in its business cars which do not conform to the statutory requirements, either because they never were equipped with automatic couplers, or because the company, through negligence, has permitted the couplers, originally sufficient, to become worn out and inoperative, then the company is certainly not performing the duty and obligation imposed upon it by the statute, and is clearly, therefore, chargeable with negligence in thus using an improperly equipped car.” The true intent and meaning of the Act of Congress is not merely that cars, etc., used in moving interstate traffic shall be equipped with automatic couplers of the description therein mentioned, but also that such couplers should be in such condition as to be used automatically while such cars are so engaged.
Applying to this case the principle thus announced, we are of the opinion that the Court below correctly charged that “ Should you find that the tender at the time of the accident was equipped with automatic couplers, but that it was so connected with the bull-nose coupler that the coupling with other cars was not made automatically by impact, but so equipped that it made it necessary for *394men to go between the ends of the cars to couple and uncouple, then such coupling did not comply with the Act of Congress and was unlawful.”
“ If, at the time of the accident, the defendant was using such coupler, which was prohibited by the Act of Congress, it was guilty of negligence per se ; and if the injuries complained of resulted from such unlawful use alone, then the defendant would be liable. The law manifestly contemplates that the car shall be so equipped that the coupling shall actually be made automatically, and if not so equipped the plaintiff did not assume the risk arising therefrom, even though he continued in the employment of the company after such unlawful use of the cars had come to his knowledge.”
We are of the opinion that the judgment of the Court below should be affirmed.
Judgment affirmed.